Citation Nr: 1132423	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  09-26 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bronchial asthma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The Veteran (appellant) served on active duty from June 1975 to April 1976.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  The Veteran's application to reopen his previously denied claim of entitlement to service connection for bronchial asthma must be remanded for further action.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) issued a decision that established significant new requirements with respect to the content of the VCAA notice for reopening claims.  According to the Court, in the context of a claim to reopen, the Secretary must look at the bases for the denial in the prior decision and to respond by providing the appellant with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  In this case, 38 U.S.C.A. § 5103(a) requires that VA issue a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In January 2004, the Veteran's attempt to reopen his claim of entitlement to service connection was denied since there was no new and material evidence submitted.  This was the last final denial before his current claim to reopen which was received in October 2007.  In a letter sent to the Veteran in November 2007, the Veteran was informed of the elements necessary to reopen a claim for service connection, but was not informed of the bases for the prior denial in June 1977 and the subsequent denials to reopen, or the evidence needed to reopen this claim.  As such, this issue must be remanded.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter that complies with the notification requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) and that is compliant with the holding in Kent v. Nicholson, 20 Vet. App. 1 (2006).  The letter should explain, what, if any, information and (medical and lay) evidence not previously provided to VA is necessary to substantiate the Veteran's claim.  The letter should indicate which portion of the evidence, if any, is to be provided by the Veteran and which portion, if any, VA will attempt to obtain on his behalf.  The letter must also state the basis of the prior denial and indicate what evidence is necessary to substantiate that element or elements required to establish service connection that were found insufficient.  

2.  After completing the above action and any other development that may be indicated by any response received as a consequence of the actions taken in the paragraph above, the petition to reopen a claim of entitlement to service connection for bronchial asthma, should be readjudicated, if indicated.  The claim should be returned to the Board for further appellate review as in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



_________________________________________________
SHEREEN M. MARCUS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


